I think the court's charge on manslaughter *Page 402 
fatally erroneous. He should not have charged that it required conjunction of pain and bloodshed to constitute adequate cause. Either will be sufficient under the statute. Nor did the court inform the jury that if deceased struck appellant with the brick on the head, knocking him down, producing pain, it would constitute adequate cause. Where the statute states adequate cause the charge must so inform the jury.
                          ON REHEARING.                       February 11, 1914.